Case 3:20-cv-01372-TAD-KLH Document 28 Filed 12/02/20 Page 1 of 2 PageID #: 175




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION

 AARON LARRY BOWMAN                                              CIVIL ACTION NO. 20-CV-01372

 VERSUS                                                          JUDGE DOUGHTY

 OUACHITA PARISH SHERIFF’S                       MAGISTRATE JUDGE HAYES
 OFFICE, ET AL
 ______________________________________________________________________________

      SECOND MOTION TO DISMISS PURSUANT TO RULE 12(b) OF THE FRCP

         NOW INTO COURT, through undersigned counsel, comes defendant, BOARD OF

 SUPERVISORS FOR THE UNIVERSITY OF LOUISIANA SYSTEM (incorrectly identified in

 plaintiff’s First Amendment to the Complaint as “University of Louisiana System Board of

 Supervisors”) (the “Board”), which submits this Rule 12(b) responsive motion, as follows:

         For the reasons set forth in the accompanying Memorandum in Support, incorporated herein

 by reference, the Board specifically asserts and sets forth the following defenses under Fed. R. Civ.

 P. 12: (1) insufficient service of process and/or service of process; (2) lack of personal jurisdiction:

 (3) Eleventh Amendment Immunity (from liability); and (4) prescription.

         WHEREFORE, defendant, BOARD OF SUPERVISORS FOR THE UNIVERSITY OF

 LOUISIANA SYSTEM, prays this Rule 12 motion be deemed good and sufficient, and that there

 be judgment in its favor and against plaintiff, dismissing plaintiff’s demands against the Board (in

 whole or in part), with prejudice, and at plaintiff’s cost.




                                                   -1-
Case 3:20-cv-01372-TAD-KLH Document 28 Filed 12/02/20 Page 2 of 2 PageID #: 176




                                    Respectfully submitted,

                                    JEFF LANDRY
                                    Attorney General

                                    By: /s/ Steven M. Oxenhandler
                                            Steven M. Oxenhandler (#28405)
                                            soxenhandler@goldweems.com
                                            Michael J. O’Shee (#10268)
                                            moshee@goldweems.com
                                            Joshua J. Dara, Jr. (#35739)
                                            jdara@goldweems.com
                                            GOLD WEEMS LAW FIRM
                                            2001 MacArthur Drive
                                            P.O. Box 6118
                                            Alexandria, LA 71307-6118
                                            T: (318) 445-6471
                                            F: (318) 445-6476
                                            SPECIAL ASSISTANT ATTORNEYS
                                            GENERAL AND COUNSEL FOR THE
                                            BOARD OF SUPERVISORS FOR THE
                                            UNIVERSITY OF LOUISIANA SYSTEM




                                      -2-
